5 N.Y.3d 748 (2005)
BROOKLYN NAVY YARD DEVELOPMENT CORPORATION, Respondent,
v.
J.M. DENNIS CONSTRUCTION CORP. et al., Defendants, and JEFFREY WENGROFF et al., Appellants.
Court of Appeals of the State of New York.
Submitted May 9, 2005.
Decided June 29, 2005.
Motion, insofar as it seeks leave to appeal from that portion of the November 2004 Appellate Division order that affirmed, as modified, the judgment of Supreme Court denied; motion for leave to appeal otherwise dismissed upon the ground that the remaining portion of the November 2004 Appellate Division order and the March 2005 Appellate Division order do not finally determine the action within the meaning of the Constitution.